IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petitions of         :
Mallory B. Scott, Candidate in the     :
Democratic Primary for the             :   No. 164 M.D. 2016
127th State Legislative District       :
                                       :
Petition of: Thomas R. Caltagirone     :



                                     ORDER


      NOW, May 23, 2016, it is ordered that the above-captioned Memorandum
Opinion, filed March 23, 2016, shall be designated OPINION and shall be
REPORTED.




                                       RENÉE COHN JUBELIRER, Judge